Citation Nr: 1129152	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in October 2009 when it was remanded for additional development of the evidence.  The matter has been returned to the Board for appellate consideration.

The Veteran delivered sworn testimony via a video conference hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of that hearing is of record.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his February 2010 VA examination the Veteran indicated that he was working full-time.

Evidence pertinent to the matter on appeal (in particular, a September 2008 letter from the Veteran's private physician not previously of record) was submitted in March 2011 unaccompanied by an express waiver of initial RO consideration.  However, the Veteran specifically noted in his statement received in March 2011, which accompanied the additional evidence, that such private physician's statement was essentially cumulative and duplicative of statements previously provided by the private physician, and considered by the RO.  As such, the Veteran's statement is construed as essentially a request for waiver of RO consideration of the September 2008 private physician's statement.  Other evidence submitted in March 2011 is not pertinent to the issue on appeal.  Also, the Board is able to grant the Veteran's claim for a 40 percent rating for service-connected diabetes mellitus, as essentially requested in his statements submitted in May 2008 and March 2011.  In view of the foregoing, the Board finds that remanding this case for the purpose of initial AOJ consideration would serve no useful purpose, and that the Veteran is not prejudiced by appellate consideration of the issue on appeal at this time.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has been shown by competent evidence to require restriction or regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the July 2006 rating decision granted service connection for diabetes mellitus, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's diabetes, the relevant criteria have been provided to the Veteran, including in the February 2008 statement of the case.  In March 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's diabetes mellitus in sufficient detail so that the Board is able to fully evaluate the diabetes disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 2006 rating decision granted service connection for diabetes mellitus and assigned a 20 percent disability rating, effective February 9, 2004.

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, and a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The AOJ has affirmed, and the evidence of record shows, that the Veteran's diabetes mellitus requires insulin and a restricted diet.  The Board finds that in addition to the Veteran's credible May 2009 Board hearing testimony and statements, letters from the Veteran's private physician (C.L.F., MD) dated in June 2007 and September 2008 essentially indicate that the Veteran's diabetes mellitus requires restriction of activities.  In this regard, Dr. F's September 2008 letter stated, in pertinent part, as follows:

[The Veteran] works in a physical job and sometimes has to be very careful even at work, because if he over-exerts he can have periods where his blood sugar is too low and he can become symptomatic from that.  . . .  For this reason, we have cautioned [the Veteran] to be very careful with his activities, and to limit activities, especially if he develops any hypoglycemic symptoms.

While a February 2010 VA examiner has stated to the contrary, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus has required restriction of the Veteran's activities, throughout the rating period on appeal.  With resolution of doubt in the Veteran's favor, the Board finds that an initial rating of 40 percent for diabetes mellitus is warranted throughout the rating period on appeal, and that staged ratings are not warranted.  

Factors such as ketoacidosis, or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown or asserted in statements, or May 2009 Board hearing testimony.  Rather, the Veteran specifically denied that he had had any hypoglycemic reactions in sworn testimony provided at the May 2009 Board hearing.  (Transcript, at page 6.)  As such, an initial rating in excess of 40 percent for diabetes mellitus is not warranted.

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, separate service connection is already currently in effect for disabilities that include peripheral neuropathy of the left and right upper and lower extremities, and the February 2010 VA examiner found no evidence of any asserted visual problem related to diabetes mellitus.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences weakness or lethargy as a result of his diabetes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  The Board particularly notes, in this regard, that he has specifically asserted that his diabetes has not resulted in hypoglycemic reactions requiring hospitalization.

The Board has been mindful of the "benefit-of-the-doubt" rule, and, in this case, reasonable doubt has been used to assign a higher rating in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected diabetes mellitus is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  The evidence does not reflect that the Veteran's diabetes mellitus, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 40 percent for diabetes mellitus is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


